                         3:20-cv-03233-SEM-TSH # 61             Page 1 of 7
                                                                                                         E-FILED
                                                                   Wednesday, 13 January, 2021 12:56:23 PM
                                                                              Clerk, U.S. District Court, ILCD

                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE CENTRAL DISTRICT OF ILLINOIS
                                SPRINGFIELD DIVISION

IN RE: THE MARRIAGE OF:                              )
                                                     )
CHUNG CHUI WAN,                                      )
                                                     )
        Petitioner,                                  )
                                                     )
                and                                  )        No. 3:20- cv – 03233 – SEM - TSH
                                                     )
MICHEL DALE DEBOLT,                                  )
                                                     )
        Respondent.                                  )

                   MOTION TO QUASH SUBPOENAS TO
       DAVID SHAMBAUGH AND THE GEORGE WASHINGTON UNIVERSITY

        Respondent, MICHEL DALE DEBOLT, by his attorneys, BEERMANN LLP and

FELDMAN WASSER, moves the Court pursuant to Federal Rule of Civil Procedure 45(d)(3)(iii)

to quash the subpoenas issued by the Petitioner, CHUNG CHUI WAN, to Petitioner’s former

testifying expert (since withdrawn), David Shambaugh, and his employer, the George Washington

University (“GWU”), on January 8, 2021. In support thereof, Michel states as follows:

        1.      Michel seeks to quash the two subpoenas issued by Wan to David Shambaugh and

to his employer because (a) Professor Shambaugh is no longer an expert witness who will testify

at trial, but, rather, is now solely a consulting expert for Michel, and, accordingly, (b) any facts

within his possession related to these proceedings are immune from discovery.

        2.      David Shambaugh is a professor at the George Washington University who Michel

initially retained to provide litigation support and consulting services and also to provide an expert

opinion and to testify at the trial, if requested.
                           3:20-cv-03233-SEM-TSH # 61                 Page 2 of 7




        3.       On December 8, 2020, Michel identified Professor Shambaugh in his Rule 26

Expert Disclosures as an expert who was intended to testify at trial.

        4.       On January 5, 2021, Michel’s counsel and Professor Shambaugh agreed that

Professor Shambaugh would not testify, but instead would serve solely as a consultant for this

litigation.

        5.        The following day, Michel’s attorneys served Respondent’s Amended Expert

Disclosures Pursuant to Rule 26 which omitted Professor Shambaugh as a disclosed testifying

expert and substituted Dr. Phil Chan in his stead.1

        6.       That same day, counsel for Michel informed counsel for Wan, via telephone and e-

mail, that they would not be calling Professor Shambaugh as a witness.2

        7.       Professor Shambaugh did not author a report in this matter, did not sit for his

deposition, has not offered any testimony, and is no longer intended to testify.

        8.       On Friday, January 8, 2021, in response to Michel’s Amended Expert Disclosures

Wan issued two subpoenas, one to Professor Shambaugh himself and one to GWU, both seeking

all correspondence between Professor Shambaugh and Michel.3

        9.       While the subpoenas demand the production of documents by January 15, 2021, as

of the date of filing of this motion, Wan has not filed any Proof of Service of her subpoenas with

this Court.

        10.      On Monday, January 11, 2021, counsel for Michel emailed counsel for Wan

advising him, again, that Michel was not going to call Professor Shambaugh as a witness and

requesting that he withdraw his subpoenas. Wan’s counsel refused, asserting that an amendment



1
  A copy of Michel’s Amended Expert Disclosures is attached hereto as Exhibit A.
2
  A copy of this email is attached hereto as Exhibit B.
3
  Copies of these subpoenas are attached hereto as Exhibit C.


                                                 Page 2 of 7
                              3:20-cv-03233-SEM-TSH # 61             Page 3 of 7




to a witness disclosure constituted “exceptional circumstances” within the meaning of Rule

26(b)(4)(D) and suggesting that communications between Michel and Professor Shambaugh

“bear[] on Respondent’s ability to show good cause to amend his Rule 26 disclosures.”4

           11.      Federal Rule 26(b)(1) limits the scope of discovery to “nonprivileged matter that is

relevant to any party's claim or defense and proportional to the needs of the case.” To that end,

Rule 26(b)(4) places limitations on the information discoverable from experts, both those who will

testify and those who will not.

           12.      With respect to the latter, courts have interpreted Rule 26(b)(4) as shielding “a

witness who was identified as a testifying expert, but never produced a report or provided

testimony.” Davis v. Carmel Clay Sch., 1:11-CV-00771-SEB, 2013 WL 2159476, 2013 U.S. Dist.

LEXIS 70251 at *2–3 (S.D. Ind. May 17, 2013). See also Dameron v. Mercy Hospital, 2020 IL

125219 (relying on Davis and concluding that, under Illinois law, the redesignation of a testifying

witness to a consultant shields him from discovery).

           13.       In Davis, the court held that a witness who had been formally identified as a

testifying expert, but who had not yet produced a report could be redesignated as a consulting

expert. 2013 WL 2159476, 2013 U.S. Dist. LEXIS 70251 at *7. Interpreting the mandate of Rule

26, the Davis court concluded that:

                    both the disclosure of the name of the expert as well as the expert’s
                    required report is necessary to fully disclose a testifying expert
                    under Fed. R. Civ. P. 26 and comply with that Rule. The Court also
                    agrees that parties are entitled to change their minds and decide not
                    to use an expert to testify at trial. *** Defendant did not disclose any
                    testimony or expert opinions in the form of a report from [the expert
                    witness]. Moreover, Plaintiff has shown no reliance upon
                    Defendant’s expert disclosure *** that would result in any prejudice
                    to Plaintiff. As a result, the only means by which Plaintiff is entitled
                    to conduct discovery of [the redesignated expert witness] is the
                    ‘exceptional circumstances’ exception of Rule 26(b)(4)(D).

4
    Copies of these emails are attached hereto as Exhibit D.


                                                     Page 3 of 7
                        3:20-cv-03233-SEM-TSH # 61             Page 4 of 7




               Davis. at *7.

       14.     In reaching this result, the Davis Court examined the Seventh Circuit case of SEC

v. Koenig, 557 F.3d 736 (7th Cir. 2009) and its progeny, all of which stand for the proposition that

once an expert is fully disclosed—named and issued a report—he or she is no longer protected by

Rule 26.

       15.      The defendant in Koenig hired an expert, identified him as a testifying expert,

produced his report, and the presented the expert for his deposition by the plaintiff, the Securities

and Exchange Commission. After all of this, the defendant did not call the expert at trial or

introduce his report, but the SEC introduced the expert's videotaped deposition at trial. On appeal,

Koenig argued that the district court should have excluded the expert's evidence because the SEC

had not included the expert on its preliminary witness lists, before the end of discovery. Rejecting

this argument, the Koenig court reasoned that:

               A witness identified as a testimonial expert is available to either
               side; such a person can't be transformed after the report has been
               disclosed, and a deposition conducted, to the status of a trial-
               preparation expert whose identity and views may be concealed. See
               Fed.R.Civ.P. 26(b)(4)(B). Disclosure of the report ends the
               opportunity to invoke confidentiality. (Emphasis added.)
               Koenig, 557 F.3d at 744.

       16.      Following Koenig, other courts within this Circuit have reached the same

conclusion, holding that “a party may not use Rule 26(b)(4)(B) to shield from deposition an expert

who has been identified as a testifying expert and whose report has been produced.” (Emphasis

added.) Hartford Fire Ins. Co., Inc. v. Transgroup Exp., Inc., 09 C 3473, 2009 WL 2916832, at *3

(N.D. Ill. Sept. 1, 2009) (adopting magistrate judge’s recommendations in 264 F.R.D. 382, 383

(N.D. Ill. 2009)).




                                            Page 4 of 7
                        3:20-cv-03233-SEM-TSH # 61              Page 5 of 7




       17.     Courts of other circuits have adhered to a similar rule. Recognizing that “the

overwhelming majority of courts hold that a party may re-designate an expert as non-testifying,

and that this insulates the expert from deposition by other parties absent a showing of ‘exceptional

circumstances,’” the Sixth Circuit in R.C. Olmstead affirmed the trial court’s decision barring the

deposition of a non-testifying expert. R.C. Olmstead, Inc., v. CU Interface, LLC, 606 F.3d 262,

272 (6th Cir. 2010). In so holding, the R.C. Olmstead court cited to Rule 26’s 1970 advisory

committee notes, which provide:

               Past judicial restrictions on discovery of an adversary's expert,
               particularly as to his opinions, reflect the fear that one side will
               benefit unduly from the other's better preparation. The procedure
               established in subsection (b)(4)(A) holds the risk to a minimum.
               Discovery is limited to trial witnesses, and may be obtained only at
               a time when the parties know who their expert witnesses will be. A
               party must as a practical matter prepare his own case in advance
               of that time, for he can hardly hope to build his case out of his
               opponent's experts. (Emphasis added.)
               Fed. R. Civ. P. 26.

See also S. Fifth Towers, LLC v. Aspen Ins. UK, Ltd., No. 3:15-CV-151-CRS, 2016 WL 11200224,

at *6 (W.D. Ky. Jan. 13, 2016) (granting motion to quash subpoena to expert who was withdrawn

as a disclosed testifying expert prior to a written report or testimony).

       18.     The common thread running through these cases is that a party cannot unring the

bell. Once an expert is identified and his report disclosed, the party who disclosed that expert

cannot shield him from discovery through redesignation.

       19.     However, as explained in Davis, the converse is equally true. Where, as here, a

redesignated witness has not provided any testimony and has not offered any expert opinions, that

expert is shielded from discovery as the party seeking discovery, Wan in this case, cannot credibly

claim she relied upon the mere identification of Professor Shambaugh—as opposed to his

opinions—to her detriment.



                                             Page 5 of 7
                        3:20-cv-03233-SEM-TSH # 61            Page 6 of 7




       20.     Nor can she credibly claim that her request for communications between Michel

and Professor Shambaugh falls within the “exceptional circumstances” exception of Rule

26(b)(4)(D), which provides that a party may only seek discovery from a non-testifying expert “on

showing exceptional circumstances under which it is impracticable for the party to obtain facts or

opinions on the same subject by other means.” Fed. R. Civ. P. 26(b)(4)(D).

       21.     Here, of course, Wan is seeking, via subpoena, communications between a non-

testifying expert and a party to this case. Based on the foregoing, Wan cannot establish her

entitlement to communications between Michel and his non-testifying expert. They are shielded

from discovery.

       22.     Accordingly, pursuant to Rule 45(d)(3)(A)(iii), the quashing of her two subpoenas

is required insofar as they “require[] the disclosure of privileged or other protected matter, if no

exception or waiver applies.”

       WHEREFORE, Respondent, MICHEL DALE DEBOLT, respectfully requests that the

Court quash the subpoenas issued by the Petitioner to David Shambaugh and to the George

Washington University on January 8, 2021, bar Wan from seeking further discovery from

Professor Shambaugh, and grant him such other and further relief as this Court deems appropriate.

                                                     MICHEL DEBOLT

                                                     By:     /s/ Matthew D. Elster
                                                             One of His Attorneys

Shana L. Vitek
Matthew D. Elster
Beermann LLP
161 N. Clark Street, Suite 3000
Chicago, IL 60601
312-621-9700
mdelster@beermannlaw.com




                                            Page 6 of 7
                      3:20-cv-03233-SEM-TSH # 61             Page 7 of 7




                                CERTIFICATE OF SERVICE


       I hereby certify that on this 13th day of January, 2021, a copy of the attached document

was filed via the court’s CM/ECF system, which will send electronic notice to all counsel of

record who have appeared in this case.


                                                     /s/ Matthew D. Elster




                                          Page 7 of 7
